Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered September 9, 1985, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9; People v Kazepis, 101 AD2d 816). Moreover, there is no merit to the defendant’s claim that he was deprived of the effective assistance of trial counsel. Mangano, J. P., Brown, Rubin and Fiber, JJ., concur.